Citation Nr: 0208062	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  96-43 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for patellofemoral syndrome of 
the left knee from April 5, 1995?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to April 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted service connection 
for patellofemoral syndrome of the left knee and assigned a 
zero (noncompensable) evaluation.

During the course of the appeal, an August 1996 rating 
decision increased the evaluation to 10 percent.  In a 
February 1999 supplemental statement of the case, the RO 
found that there was no evidence of instability; therefore, 
it recharacterized and continued the 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  When 
the issue came before the Board in May 2000, it split the 
issue into two separate issues and remanded the original 
issue for re-evaluation and application of 38 C.F.R. 
§ 3.105(e) (2001).  The issue was again before the Board in 
June 2001 at which time it was remanded due to the RO's 
failure to apply 38 C.F.R. § 3.105(e) in it's consideration 
of the issue.

The Board finds that the RO gave adequate explanation in a 
January 2001 supplemental statement of the case for not 
applying 38 C.F.R. § 3.105(e); therefore, a decision on the 
issue may be rendered at this time.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  From April 5, 1995, to October 3, 1995, the veteran's 
patellofemoral syndrome of the left knee was not manifested 
by instability or subluxation.

3.  From October 4, 1995, to April 6, 1997, the veteran's 
patellofemoral syndrome of the left knee was manifested by 
some laxity of the medial collateral ligament.

4.  From April 7, 1997, the veteran's patellofemoral syndrome 
of the left knee was not manifested by subluxation or 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
patellofemoral syndrome of the left knee have not been met 
from April 5, 1995, to October 3, 1995.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2001).

2.  From October 4, 1995, to April 6, 1997, the criteria for 
an initial evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5257 (2001).

3.  From April 7, 1997, the criteria for a compensable 
evaluation for patellofemoral syndrome of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in September 2001 the RO notified the 
veteran of its duty to her under the VCAA and informed her of 
what additional evidence was needed in support of her claim.  
The veteran submitted no additional evidence and gave no 
indication that any existed.  As the RO has considered and 
complied with the VCAA, the Board may proceed with the 
adjudication of the appeal.  


Factual Background

The veteran's claim for service connection for a left knee 
disorder was received ion July 1995.

An August 1995 VA examination report indicated that there was 
no bony deformity or muscle abnormalities of the left knee.  
Tenderness was noted with palpation of the patellofemoral 
compartment.

A rating action in November 1995 awarded service connection 
for a left knee disorder and assigned a noncompensable 
rating.  The veteran appealed this action.

A medical certificate dated in October 1995 from the 
Salisbury, North Carolina VA Medical Center (VAMC) noted the 
veteran's complaints of knee pain.  On examination, movement 
was painful and there was some laxity of the medial 
collateral ligament.

The veteran underwent a VA examination in April 1997.  She 
complained of constant knee pain.  On examination, the 
veteran's left knee demonstrated full extension to zero 
degrees and full flexion to 140 degrees.  She had minimal 
pain with pressure on the patella at full extension.  All 
ligaments were intact and there was no joint line pain.  X-
ray evaluation of the knee revealed minimal degenerative 
joint disease.  

Private medical records dated in November 1997 show the 
veteran underwent a MRI scan of the left knee due to swelling 
and possible meniscal abnormality.  Examination of the 
menisci showed only minimal central degenerative-type I 
change.  No meniscal tear was seen and there was no evidence 
of bony contusion or osteochondral defect seen.  The 
collateral and anterior and posterior cruciate ligaments were 
intact.  The patella and patellar cartilage were normal.  No 
ligamentous pathology was identified.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2001).

The Board has reviewed the evidence and finds that the 
veteran's patellofemoral syndrome of the left knee is most 
appropriately evaluated under Diagnostic Code 5257, other 
impairment of the knee.  Under this code, recurrent 
subluxation or lateral instability that is slight warrants a 
10 percent evaluation, while moderate and severe warrant 20 
and 30 percent, respectively.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

In the present case, after considering all of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against a compensable evaluation from April 5, 
1995, to October 3, 1995, in support of a 10 percent 
evaluation from October 4, 1995, to April 6, 1997, and 
against a compensable evaluation after April 6, 1997.

These "staged" ratings are based on the fact that there is 
no evidence of any type of instability prior to the Salisbury 
VAMC medical certificate dated October 4, 1995.  The medical 
certificate noted some laxity of the medial collateral 
ligament, which warrants no more than slight instability.  
Medical findings of the April 7, 1997, VA examination shows 
no evidence of instability and is consistent with the 
findings of a subsequent MRI report dated in November 1997.

Other diagnostic codes related to the knee were considered, 
but found to be inappropriate as the medical evidence has not 
shown ankylosis, dislocated semilunar cartilage or removal, 
tibia and fibula impairment, or limitation of flexion or 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5260, 5261, 5262 (2001), Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).


ORDER

The criteria for an initial compensable evaluation from April 
5, 1995, to October 3, 1995, is denied.

The criteria for an initial evaluation of 10 percent for 
patellofemoral syndrome of the left knee have been met for 
the period from October 4, 1995, to April 6, 1997, subject to 
the law and regulations governing the award of monetary 
benefits.

Effective April, 7, 1997, the criteria for a compensable 
evaluation for patellofemoral syndrome of the left knee have 
not been met.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

